REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: generating, based on a two-dimensional sketch, a problem definition comprising a non-linear constraint relationship between a first sketch element comprising a first set of two-dimensional points and a second sketch element comprising a second-set of two-dimensional points included in the two-dimensional sketch, wherein the non-linear constraint relationship comprises a non-linear function that relates a first parameter of the first sketch element with a second parameter of the second sketch element; generating a three-dimensional computer model comprising a modification to one or more two-dimensional points in at least one of the first sketch element and the second sketch element to satisfy the non-linear constraint relationship; and causing the three-dimensional computer model to be displayed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616